DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer

The terminal disclaimer filed on 4/7/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17493041 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 141-150, 153-155, 157-160 and 181-183 allowed.

The following is an examiner’s statement of reasons for allowance: 
The main reason for allowing claim 141 and its dependent claims is the inclusion of the limitations, inter alia, of:

“An electric machine, comprising: 
a rotor configured to rotate about an axis of rotation; 
a stator having a plurality of teeth annularly arranged on a stator core about the axis of rotation, wherein the stator core includes an annular stator ring that extends around the axis of rotation, and wherein each tooth of the plurality of teeth includes a core tooth-portion integrally formed with the annular stator ring and one or more additional tooth-portions non-integrally formed with the core tooth-portion such that, when all the tooth parts are assembled together, 
a cross-section of each tooth in a plane perpendicular to a radial direction of the tooth has a rectangular shape, a perimeter of the cross-section is substantially a constant in the radial direction, and an area of the cross-section varies in the radial direction; 
a plurality of electromagnetic coils, wherein each coil of the plurality of electromagnetic coils is mounted on a separate tooth of the plurality of teeth; and a
 base plate located adjacent the plurality of electromagnetic coils and the stator core and in thermal contact with the plurality of electromagnetic coils and the stator core such that as the plurality of electromagnetic coils and the stator core heat during operation, the base plate is configured to serve as a common heat sink for the plurality of electromagnetic coils and the stator core.”

The closest prior art Taniguchi et al. (US20190372408) and Endo et al. (US7737600), either alone or in combination, do not disclose the above limitations.
Specifically both Taniguchi and Endo disclose stator teeth with rectangular cross-sections in the radial direction of the teeth where the perimeter of the cross-section is not equal and the area is equal (Taniguchi, para [0093]-[0094], figs 9a-10; Endo col 7, lns 30-48, figs 1-4), as discussed in applicant’s arguments with respect to Taniguchi (remarks received 3/10/22, pg 11 to pg 13; the area and perimeter for the cross-section of the tooth is discloses in the specification on pg 37, para [0117] & figs 26a-d). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC JOHNSON whose telephone number is (571)270-5715.  The examiner can normally be reached on Mon-Fri 8:30-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAN N NGUYEN/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        
/ERIC JOHNSON/Examiner, Art Unit 2834